         Case 1:18-cv-00902-TJK Document 29-1 Filed 04/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 ELECTRONIC PRIVACY INFORMATION CENTER,

        Plaintiff,

        v.                                                     Civ. Action No. 18-902 (TJK)

 INTERNAL REVENUE SERVICE,

        Defendant.



                                  [PROPOSED] ORDER

       Upon consideration of Plaintiff’s Motion Requesting Oral Hearing on Defendant’s

Motion to Dismiss the Complaint for Failure to State a Claim Upon Which Relief May Be

Granted, Dkt. 21, it is hereby

       ORDERED that Plaintiff’s Motion is GRANTED; and

       ORDERED that the Parties shall appear before the Court for an oral hearing on

Defendant’s Motion to Dismiss on _________________________.

       SO ORDERED.



                                                         ______________________
                                                         TIMOTHY J. KELLY
       Dated:_______________                             United States District Judge
